         Case 19-05475          Doc 19        Filed 10/03/19 Entered 10/03/19 16:18:17                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Fernika A. Jamison                                     )             Chapter 13
                                                                 )             Case No. 19 B 05475
          Debtor(s)                                              )             Judge Timothy A Barnes

                                                       Notice of Motion

    Fernika A. Jamison                                                         Debtor A ttorney: David M Siegel
    6633 S. Langley Ave                                                        via Clerk's ECF noticing procedures
    Apt. 1
    Chicago, IL 60637


                                                                               >    Dirksen Federal Building
On October 10, 2019 at 9:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, October 3, 2019.                      /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 01, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
April 18, 2019, for a term of 55 months with payments of $100.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                             7                  $700.00               $500.00           $200.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 10/03/2019
                                                                               Due Each Month: $100.00
                                                                               Next Pymt Due: 10/31/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
03/11/2019               989887         $100.00                        04/05/2019               116223      $100.00
05/14/2019              2079717         $100.00                        06/24/2019              2094153      $100.00
06/24/2019              2094152         $100.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
